

	

		II 

		109th CONGRESS

		1st Session

		S. 372

		IN THE SENATE OF THE UNITED STATES

		

			February 14, 2005

			Mr. Leahy (for himself,

			 Mr. Bennett, Mr. Bingaman, Ms.

			 Cantwell, Mr. Cochran,

			 Mr. Conrad, Mr.

			 Dodd, Mr. Durbin,

			 Mr. Jeffords, Mr. Kennedy, Mr.

			 Kerry, Mr. Lieberman,

			 Mr. Lugar, Mr.

			 Stevens, and Mr. Warner)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to provide that a deduction equal to fair market value shall be allowed for

		  charitable contributions of literary, musical, artistic, or scholarly

		  compositions created by the donor.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Artist-Museum Partnership

			 Act.

		

			2.

			Charitable contributions of certain items created by the

			 taxpayer

			

				(a)

				In general

				Subsection (e) of section 170

			 of the Internal Revenue Code of 1986 (relating to certain contributions of

			 ordinary income and capital gain property) is amended by adding at the end the

			 following new paragraph:

				

					

						(7)

						Special rule for certain contributions of literary, musical,

				or artistic compositions

						

							(A)

							In general

							In the case of a qualified

				artistic charitable contribution—

							

								(i)

								the amount of such

				contribution shall be the fair market value of the property contributed

				(determined at the time of such contribution), and

							

								(ii)

								no reduction in the amount

				of such contribution shall be made under paragraph (1).

							

							(B)

							Qualified artistic charitable contribution

							For purposes of this

				paragraph, the term qualified artistic charitable contribution

				means a charitable contribution of any literary, musical, artistic, or

				scholarly composition, or similar property, or the copyright thereon (or both),

				but only if—

							

								(i)

								such property was created

				by the personal efforts of the taxpayer making such contribution no less than

				18 months prior to such contribution,

							

								(ii)

								the taxpayer—

								

									(I)

									has received a qualified

				appraisal of the fair market value of such property in accordance with the

				regulations under this section, and

								

									(II)

									attaches to the taxpayer’s

				income tax return for the taxable year in which such contribution was made a

				copy of such appraisal,

								

								(iii)

								the donee is an

				organization described in subsection (b)(1)(A),

							

								(iv)

								the use of such property by

				the donee is related to the purpose or function constituting the basis for the

				donee’s exemption under section 501 (or, in the case of a governmental unit, to

				any purpose or function described under subsection (c)),

							

								(v)

								the taxpayer receives from

				the donee a written statement representing that the donee’s use of the property

				will be in accordance with the provisions of clause (iv), and

							

								(vi)

								the written appraisal

				referred to in clause (ii) includes evidence of the extent (if any) to which

				property created by the personal efforts of the taxpayer and of the same type

				as the donated property is or has been—

								

									(I)

									owned, maintained, and

				displayed by organizations described in subsection (b)(1)(A), and

								

									(II)

									sold to or exchanged by

				persons other than the taxpayer, donee, or any related person (as defined in

				section 465(b)(3)(C)).

								

							(C)

							Maximum dollar limitation; no carryover of increased

				deduction

							The increase in the

				deduction under this section by reason of this paragraph for any taxable

				year—

							

								(i)

								shall not exceed the

				artistic adjusted gross income of the taxpayer for such taxable year,

				and

							

								(ii)

								shall not be taken into

				account in determining the amount which may be carried from such taxable year

				under subsection (d).

							

							(D)

							Artistic adjusted gross income

							For purposes of this

				paragraph, the term artistic adjusted gross income means that

				portion of the adjusted gross income of the taxpayer for the taxable year

				attributable to—

							

								(i)

								income from the sale or use

				of property created by the personal efforts of the taxpayer which is of the

				same type as the donated property, and

							

								(ii)

								income from teaching,

				lecturing, performing, or similar activity with respect to property described

				in clause (i).

							

							(E)

							Paragraph not to apply to certain contributions

							Subparagraph (A) shall not

				apply to any charitable contribution of any letter, memorandum, or similar

				property which was written, prepared, or produced by or for an individual while

				the individual is an officer or employee of any person (including any

				government agency or instrumentality) unless such letter, memorandum, or

				similar property is entirely personal.

						

							(F)

							Copyright treated as separate property for partial interest

				rule

							In the case of a qualified

				artistic charitable contribution, the tangible literary, musical, artistic, or

				scholarly composition, or similar property and the copyright on such work shall

				be treated as separate properties for purposes of this paragraph and subsection

				(f)(3).

						.

			

				(b)

				Effective date

				The amendment made by this

			 section shall apply to contributions made after the date of the enactment of

			 this Act in taxable years ending after such date.

			

